No order distributing a fund has been made. No fund has yet been created. The ruling excepted to is a mere expression of opinion upon the facts then before the court (see Beaudette v. Therrien, ante, 117). Upon what facts this opinion is based the case does not disclose. Whether if these facts appeared it would be useful for this court to examine and pass upon the opinion of the superior court may possibly be an open question, but it is clear this court cannot discuss the law involved in the ruling in ignorance of the facts upon which it is based. Any party aggrieved by orders distributing the fund when created may except thereto and the exceptions, if the facts are sufficiently reported, can then be considered. No error of law is disclosed by the record as now presented.
Case discharged.
All concurred. *Page 283